Van Hoesen, J.
Motion for retaxation under section 3265. The action has ended. The event—i. e., the result of the litigation — was that the defendant obtained judgment. The costs of the appeal to the general term abided—i. e., depended upon — the final result of the litigation. When that result was reached- the party who prevailed became entitled to the costs of the appeal to the general term. The costs of that appeal belong, therefore, to the defendant, the party finally prevailing in the litigation.